DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 10/21/2022, with respect to the 112 rejections and 103 rejections (in partial) have been fully considered and are persuasive.  The 112 rejections and 103 rejections (in partial) have been withdrawn. 
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. Applicant is arguing that Gramatikov does not disclose a fixation target synchronized with illumination of first and second optical channels in claim 17.  The examiner respectfully disagrees.  Gramatikov discloses in para. 0020 scanning near-infrared light when a user looks at the fixation target.  Also, in 0019, describes that foveal fixation is dependent on the area of the retina being illuminated, and data collection is triggered upon the presence of foveal fixation.  Also, see 0018, synchronization of OCT with RBS.  Therefore, foveal fixation (i.e. a user looking at a fixation target) is synchronized with illumination and image capture.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ranchod (US 20130271728) in view of Greenwald (US Patent 9,898,082) and in further view of Gramatikov et al. (herein after will be referred to as Gramatikov) (US 20160235292).

Regarding claim 17, Ranchod discloses an imaging device, comprising: 
a first optical channel including a first illumination source and a first image capturing device, the first optical channel set at a first off-axis position relative to a central axis of the imaging device; a second optical channel including a second illumination source and a second image capturing device, the second optical channel set at a second off-axis position relative to the central axis, the second off-axis position positioned such that the first optical channel and the second optical channel are directed towards corresponding overlapping zones in line with the central axis;  [See Ranchod [Fig. 3] Left and right cameras are offset with relative to a center camera and are positioned to view overlapping zones relative to the center camera.  Also, see 0010, the optical pathways are interspersed with illumination sources.]
a display;  [See Ranchod [Fig. 12] Display.]
one or more processors;  and one or more non-transitory computer-readable media containing instructions which, when executed, are configured to cause the imaging device to perform operations comprising: [See Ranchod [0061] CPU executes instructions stored in memory.]
capturing one or more images via the first image capturing device and the second image capturing device;  generating composite images using the captured images;  and [See Ranchod [0003] Generating a composite image using multiple images.]  
displaying the composite images while guiding or focusing the imaging device relative to an object to be imaged. [See Ranchod [0041] Focusing is accomplished….allow for post-hoc change of composite image focal plane.  Also, see 0047 for post-hoc reconstruction.  Also, see 0003, Generating a composite image using multiple images.]
Ranchod does not explicitly disclose
a fixation target located between the first and second optical channels, the fixation target including a target for an eye to focus upon while the eye is imaged when the eye is the object to be imaged, wherein the fixation target is synchronized with illumination of the first and second optical channels.
However, Greenwald does disclose
a fixation target located between the first and second optical channels, the fixation target including a target for an eye to focus upon while the eye is imaged when the eye is the object to be imaged, [See Greenwald [Fig. 7] Display screen (701) located between cameras.  Also, see Fig. 5, fixation targets displayed.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Ranchod to add the teachings of Greenwald, in order to incorporate a fixation target for imaging of the eye in the eye imaging apparatus of Ranchod.  This will improve upon images of the eye by instructing the user where to focus.
Ranchod (modified by Greenwald) do not explicitly disclose
wherein the fixation target is synchronized with illumination of the first and second optical channels.  
However, Gramatikov does disclose
wherein the fixation target is synchronized with illumination of the first and second optical channels.  [See Gramatikov [0020] Fixation target, when the user looks at the fixation target, foveal fixation is detected….and in para. 0019, signals the presence of foveal fixation to the OCT subsystem, thus triggering data collection.  Also, in 0020, OCT system scans a beam of infrared light across the retina to capture its image.  Therefore, the OCT illumination is synchronized in time with the fixation target.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Ranchod (modified by Greenwald and Klin) to add the teachings of Gramatikov, in order to obtain images during confirmed foveal fixation to improve eye imaging [See Gramatikov [0006]].

Regarding claim 19, Ranchod (modified by Greenwald, Klin and Gramatikov) disclose the imaging device of claim 17.  Furthermore, Ranchod discloses
further comprising a third optical channel aligned with the central axis. [See Ranchod [Fig. 3] Center camera and its optical pathway.]

Regarding claim 20, Ranchod (modified by Greenwald, Klin and Gramatikov) disclose the imaging device of claim 17.  Furthermore, Ranchod discloses
wherein the guiding or focusing is performed manually be a user of the imaging device.  [See Ranchod [0060] Display UI comprises control functions for focusing the imaging device.]

Allowable Subject Matter
Claims 1-11, 13-16, 21 and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art could not anticipate or render obvious the three guidance limitations (i.e. performing initial guidance..., performing secondary guidance…, performing final guidance).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486